  Case 1:18-cv-00156-DAK-CMR Document 80 Filed 12/26/19 Page 1 of 19



Daniel L. Steele (6336)
Grant M. Sumsion (6445)
SUMSION STEELE & CRANDALL
545 E, University Parkway, Suite 200
Orem, UT 84097
Telephone: (801) 426-6888
Email: ​dan@sumsionsteele.com
        grant@sumsionsteele.com

Bron Rammell (ID State Bar No. 4389)
MAY, RAMMELL & WELLS, CHARTERED
216 W. Whitman
P.O. Box 370
Pocatello, Idaho 83204-0370
Email: ​bron@mrwlaw.net


                       UNITED STATES DISTRICT COURT
                             DISTRICT OF UTAH


NEHEMIAH MCFARLIN and                       Case No.1:18-cv-00156-DAK-CMR
ATOATASI FOX,

                 Plaintiffs,
                                            REPLY TO ONEIDA COUNTY
vs.                                         DEFENDANTS’ MEMORANDUM IN
                                            OPPOSITION TO PLAINTIFFS’
BOX ELDER COUNTY; BOX ELDER                 MOTION FOR LEAVE TO AMEND
COUNTY SHERIFF’S OFFICE; ADAM               COMPLAINT(SECOND AMENDED)
WALKER, individually; JUSTIN ZILLES,        (DKT. 72.)
individually; STEVEN BERRY, individually;
Z. MOORE, individually; SHANE
NEBEKER, individually; L. MAUGHAN,
individually; ONEIDA COUNTY; ONEIDA                  Judge Dale A. Kimball
COUNTY SHERIFF’S OFFICE; SHERIFF
JEFF SEMRAD, individually; DETECTIVE           Magistrate Judge Cecilia M. Romero
PATSY SHERMAN, individually; and JOHN
and JANE DOES I-X, individually,

                Defendants.




CASE NO: 1:18-cv-00156-DAK-CMR – PLAINTIFF’S REPLY TO ONEIDA COUNTY
DEFENDANTS’ MEMORANDUM IN OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO
AMEND COMPLAINT (SECOND AMENDED) (DKT. 72.)
             1 of 17
    Case 1:18-cv-00156-DAK-CMR Document 80 Filed 12/26/19 Page 2 of 19



         Plaintiff Nehemiah Mcfarlin hereby Replies to Oneida County, Oneida County
Sheriff’s Office, Sheriff Jeff Semrad and Detective Patsy Sherman’s (collectively the
“Oneida County Defendants”) Opposition to Plaintiffs’ Motion for Leave to Amend
(Second Amended) (DKT. 72) as follows:
                                          REPLY
    I.   LEGAL ARGUMENT

         Pursuant to F.R.C.P. 15, a plaintiff may amend his complaint 21 days after a

responsive pleading, but only with the opposing party’s consent, or leave from the court.1

“The court should freely give leave when justice so requires.”2 If the court determines

that the amended complaint would be futile, it may deny leave to amend.3 It seems likely

the denial of the right to amend is discretionary (as opposed to mandatory) in order to

discourage premature determinations of futility.

            A. Plaintiff does not seek to add a cause of spoliation to his complaint,

               but rather seeks to add facts that show spoliation for future

               evidentiary remedies.

         The Oneida County Defendant’s only argument as to why the addition of facts

pertaining to the Oneida County Defendant’s negligent spoliation of evidence would be

futile, is the argument that Idaho has not recognized spoliation as an independent cause of

action.4 Frankly, Plaintiff agrees. It is for this reason that Plaintiff does not seek to add a

new cause of action related to spoliation, but rather allege said facts regarding spoliation,


1
    F.R.C.P. 15(a)(2).
2
    F.R.C.P. 15(a)(2).
3
   ​Grossman v. Novell, Inc.​, 120 F.3d 1112, 11126 (10th Cir. 1997) emphasis added.
4
       ​ emorandum In Opposition to Plaintiff’s Motion for Leave to Amend Complaint
  ​See M
(Second Amended) (DKT. 72) at page 3–5.

CASE NO: 1:18-cv-00156-DAK-CMR – PLAINTIFF’S REPLY TO ONEIDA COUNTY
DEFENDANTS’ MEMORANDUM IN OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO
AMEND COMPLAINT (SECOND AMENDED) (DKT. 72.)
             2 of 17
    Case 1:18-cv-00156-DAK-CMR Document 80 Filed 12/26/19 Page 3 of 19



so that he may later seek other remedies and relief that the law provides. Furthermore, the

facts that Plaintiff seeks to add, further show that no reasonable officer could have found

that probable cause justified Plaintiff’s arrest.

          A court may place sanctions upon a defendant who causes the spoliation of

evidence.5 Spoliation occurs where: “(1) a party has a duty to preserve evidence because

it knew, or should have known that litigation was imminent, and (2) the adverse party

was prejudiced by the destruction of the evidence.”6 When spoliation occurs, the district

court has the discretion to enter a range of sanctions/remedies.7 Said sanctions/remedies

can include: dismissing the action;8 entering a default judgment;9 ordering that adverse

inference be found;10 or any other appropriate remedy the court may fashion in its

discretion.11

          Here, Plaintiff has sought to amend his complaint to show that he is entitled to

some relief for the Oneida County Defendant’s acts and omissions which caused the

spoliation of evidence. While Plaintiff will later provide the Court with a more in depth

argument as to why he is entitled to some evidentiary relief when he moves the Court for

said relief; the factual allegations that Plaintiff seeks to add into his complaint show that

said relief is warranted.



5
    ​Turner  v. Public Serv. Co.,​ 563 F.3d 1136, 1149 (10th Cir. 2009).
6
    ​Henning   v. Union Pac. R.R. Co.​, 530 F.3d. 1206, 1220 (10th Cir. 2008).
7
  ​Estate of Trentadue ex rel. Aguilar v. United States​, 397 F.3d 840, 862 (10th Cir. 2005).
8
    F.R.C.P. 37(e) (Applying specifically to the failure to preserve electronically stored
information).
9
   ​Id.
10
     ​Turner​, 563 F.3d at 1149.
11
      ​Henning​, 530 F.3d at 1220.

CASE NO: 1:18-cv-00156-DAK-CMR – PLAINTIFF’S REPLY TO ONEIDA COUNTY
DEFENDANTS’ MEMORANDUM IN OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO
AMEND COMPLAINT (SECOND AMENDED) (DKT. 72.)
             3 of 17
     Case 1:18-cv-00156-DAK-CMR Document 80 Filed 12/26/19 Page 4 of 19



            To begin with, these factual allegations show that the Oneida County Defendants

knew, or should have known that litigation was imminent.12 As early as the morning after

Plaintiffs’ arrest, (but likely much sooner), the Oneida County Defendants knew that they

had arrested the wrong individuals.13 Within a day after arresting Mr. McFarlin, Sheriff

Semrad sent an email to Doug Williams and Patsy Sherman admitting that McFarlin’s

Camarro did not match the description of the suspect’s vehicle, and that other evidence

supplied by his employees was not reliable, or had been improperly obtained.14 Finally,

even if their realization that they had arrested two innocent young men based upon

improper police work was not enough to put the Oneida County Defendants on notice

that litigation was imminent; the fact that Mr. McFarlin filed a Tort Claim Notice with

the state of Idaho a few months later gave Defendants unquestionable notice that

litigation would likely ensue.15

            Furthermore, the destruction of the evidence was highly prejudicial to Plaintiff’s

claims. Particularly the claim that Defendant’s fabricated false or misleading evidence to

justify Plaintiff’s continued detention in another jurisdiction.16

            Shortly after Plaintiff’s arrest, Sheriff Semrad instructed Doug Williams to take a

picture of Plaintiff so that it could be shown to witnesses.17 Based on evidence obtained

through discovery, it is likely that the photos themselves were highly suggestive to the



12
     ​See   ​ econd Amended Complaint pgh 147–60.
            S
13
   ​See Id. ​at pgh 117–18.
14
    ​See Id. ​at pgh 145, 288, 308.
15
     ​See Id. ​at pgh 151.
16
      ​See Id. ​at pgh 200.
17
       ​See Id. ​at pgh 147–48.

CASE NO: 1:18-cv-00156-DAK-CMR – PLAINTIFF’S REPLY TO ONEIDA COUNTY
DEFENDANTS’ MEMORANDUM IN OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO
AMEND COMPLAINT (SECOND AMENDED) (DKT. 72.)
             4 of 17
     Case 1:18-cv-00156-DAK-CMR Document 80 Filed 12/26/19 Page 5 of 19



point that they should have never been used for a witness identification.18 Doug Williams

has admitted that he took the photograph of Mr. McFarlin while he was handcuffed, and

being held in the back of a police vehicle.19 However, the full force of how suggestive

these photographs actually were cannot be garnered from testimony alone,20 but would

have to be seen by the finder of fact. Since the Oneida County Defendants have destroyed

this evidence, there is no way for a jury to determine the suggestiveness of the photos

themselves, and therefore, no way to fully consider this evidence in their determination of

whether the identification of Mr. McFarlin as the robber actually did create probable

cause.

            Similarly, the Oneida County Defendants also claim that measurements of the tire

tracks of the suspect’s vehicle matched the measurements of Mr. McFarlin’s Camaro.21

This assertion was allegedly one of the factors contributing to the probable cause which

they claim justified Mr. McFarlin’s arrest and continued detention.22

            However, based upon evidence obtained through discovery, Plaintiff believes that

Defendants never actually took these measurements, or that the methods used in

obtaining and comparing the measurements were blatantly flawed to the point that they




18
     ​See  ​ ranscript of Doug Williams’ Deposition pg 118-119.
           T
19
   ​See T   ​ ranscript of Doug Williams’ Deposition pg 75-77​.
20
    ​For example: It is unknown whether the details of the photo would have shown Mr.
McFarlin’s hands in cuffs, the interior of the police vehicle, the presence of law
enforcement personnel, or failed to show Mr. McFarlin’s clothing which did not match
the suspect’s. All of these factors would be significant in determining the reliability of the
identification.
21
     ​See S  ​ econd Amended Complaint pgh 154–55.
22
      ​See S  ​ econd Amended Complaint pgh 154–55.

CASE NO: 1:18-cv-00156-DAK-CMR – PLAINTIFF’S REPLY TO ONEIDA COUNTY
DEFENDANTS’ MEMORANDUM IN OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO
AMEND COMPLAINT (SECOND AMENDED) (DKT. 72.)
             5 of 17
  Case 1:18-cv-00156-DAK-CMR Document 80 Filed 12/26/19 Page 6 of 19



could not be used to support probable cause. After all, they did allegedly contribute to a

false arrest.

        It is plaintiff’s position, that if these photographs existed, they would have shown

that the tire tracks the Oneida County Defendants claimed to have measured at the bank

were not the only tracks in the area and therefore, could not have been attributed to the

suspect’s vehicle with any reasonable certainty. Furthermore, they would have also

shown the methods used to measure, and the actual measurements themselves.

Accordingly, it is likely that said pictures, if they ever existed, would show that said

measurements were obtained in an unreliable manor; or the results were misstated by the

Oneida County Defendants in an attempt to bolster probable cause.

        For example, arrest reports make reference to Defendants measuring the

wheelbase of both vehicles, but in their depositions, Defendants describe taking

measurements of a different dimension of the vehicle that is not the wheelbase. Without

these photos, Mr. McFarlin has been prejudiced in his ability to prove that the

measurements did not create probable cause, and may have even diminished it.

        Accordingly, amending the complaint to contain these allegations is not futile, but

will allow Mr. McFarlin to seek the evidentiary relief he is entitled to. Furthermore, it

will help bolster his claim that he was arrested without probable cause.

            B. McFarlin’s Fourth Amendment Claim Regarding the Probable Cause

                Affidavit Is Proper.




CASE NO: 1:18-cv-00156-DAK-CMR – PLAINTIFF’S REPLY TO ONEIDA COUNTY
DEFENDANTS’ MEMORANDUM IN OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO
AMEND COMPLAINT (SECOND AMENDED) (DKT. 72.)
             6 of 17
     Case 1:18-cv-00156-DAK-CMR Document 80 Filed 12/26/19 Page 7 of 19



         The Oneida County Defendants argue that Mr. McFarlin’s motion to amend his

complaint, as it pertains to additional allegations of the false and misleading affidavit of

probable cause would be futile.23 To support this argument, the Oneida County

Defendants assert that: (1) the misleading statements are immaterial; and, that Mr.

McFarlin had already consented to the search of his vehicle.24

         An affiant violates the Fourth Amendment when he “knowingly and intentionally,

or with reckless disregard for the truth” provides false statements in an affidavit for

probable cause in support of a warrant application.25 An omission of a material fact is

also a constitutional violation if the inclusion of those facts would diminish probable

cause.26 In fact, “[​r​]ecklessness may be inferred from omission of facts which are clearly

critical to a finding of probable cause.”27

         The Tenth Circuit has illustrated the kind of omission that vitiates probable cause.
28
     In ​Stewart v. Donges,​ the plaintiff, Stewart, was arrested with a warrant that was

obtained as a result of Defendant Donges affidavit.29 Donges’ affidavit was based on

three main assertions: (1) that a witness had told him that Stewart had stolen property

from their home; (2) that some of the allegedly stolen property had been found in

Stewart’s home, though he claimed he had permission to take said property; and (3) that

23
               ​ emorandum in Opposition to Plaintiff’s Motion for Leave to Amend Complaint
         S​ ee M
pg 5.
24
   ​See Id.
25
    ​Franks v. Delaware,​ 438 U.S. 154, 155 (1978).
26
     ​United States v. Basham​, 268 F.3d 1199, 1204 (10th Cir. 2001).
27
      ​DeLoach v. Bevers,​ 922 F.2d 618, 622 (10th cir. 1990) internal citations omitted.
28
       ​See Stewart v. Donges,​ 915 F.2d 572 (10th Cir. 1990); ​see also Pierce v. Gilchrist​, 359
F.3d 1279 (10th Cir. 2004).
29
        ​Stewart,​ 915 F.2d at 580–81.

CASE NO: 1:18-cv-00156-DAK-CMR – PLAINTIFF’S REPLY TO ONEIDA COUNTY
DEFENDANTS’ MEMORANDUM IN OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO
AMEND COMPLAINT (SECOND AMENDED) (DKT. 72.)
             7 of 17
     Case 1:18-cv-00156-DAK-CMR Document 80 Filed 12/26/19 Page 8 of 19



Stewart had failed a polygraph test when questioned about his involvement in the alleged

theft.30 However, before arresting Stewart, Donges learned that another officer had heard

the witness bragging that she had made up the allegations of the theft to get Donges in

trouble; the officer advised Donges to investigate the validity of the witness’s statement

further.31 Donges did not correct his affidavit to contain the fact that the witnesses

testimony may not be reliable.32 The court held that such an omission would have been

material and would have violated Stewart’s constitutional rights.33

            In this case, Mr. McFarlin seeks to add allegations that Sherman and Bowcutt’s

affidavit made several key omissions and misrepresentations.34 To begin with, the Oneida

County Defendants do not deny that the subject affidavit falsely claims that Mr.

McFarlin’s vehicle had a temporary license sticker, when it in fact had a temporary

license plate.35 Nor do they deny that the affidavit stated that Mr. McFarlin’s vehicle had

no hubcaps36; a misleading statement.37




30
     ​See      Id.
31
   ​See Id. a      ​ t 581.
32
       ​Id.
33
        ​Id. a​ t 581, 83.
34
         ​See S ​ econd Amended Complaint pgh. 125–34.
35
    ​See M     ​ emorandum in Opposition to Plaintiff’s Motion for Leave to Amend Complaint
(Second Amended) (DKT. 72.) pg. 7.
36
     ​See Id.
37
      ​As explained in the Second Amended Complaint pgh. 128, this is misleading. Mr.
McFarlin’s vehicle clearly was not supposed to have hubcaps where the suspect’s vehicle
was described as one that should have hubcaps, but was missing some or all of them. This
is akin to describing a convertible as a vehicle without a roof; while technically true, it
implies that it is missing a roof rather than being designed not to have one.

CASE NO: 1:18-cv-00156-DAK-CMR – PLAINTIFF’S REPLY TO ONEIDA COUNTY
DEFENDANTS’ MEMORANDUM IN OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO
AMEND COMPLAINT (SECOND AMENDED) (DKT. 72.)
             8 of 17
     Case 1:18-cv-00156-DAK-CMR Document 80 Filed 12/26/19 Page 9 of 19



         They also do not deny that the affidavit omitted several key facts, as alleged in the

complaint;38 those omissions being: (1) that the photo identification was not shown as a

line up and was done in a highly suggestive manner; (2) that the witness who made the

false identification described the suspect as wearing a hood and sunglasses that would

have obstructed her view of his facial features; (3) that McFarlin had consented to the

search of his vehicle, his phone, and anything else needed to prove his innocence; (4) that

the vehicle had already been searched and no evidence was found; and, (5) that prior to

creating the affidavit, Defendants had already found evidence that verified Plaintiff’s

alibi.39 Rather, Defendants merely argue that these misstatements and omissions were

immaterial. 40

         However, when looking at the affidavit after correcting the misstatements and

misleading assertions, and adding the omitted facts; it is clear that probable cause did not

exist to justify Mr. McFarlin’s arrest. The affidavit states that the suspect’s vehicle was

described as having the following six features: (1) white; (2) four door; (3) without a rear

licence plate, but with a temporary license sticker in the window; (4) Toyota; (5) having

black wheels with no hubcaps; and (6) extensive front end damage.41 The affidavit

described Mr. McFarlin’s vehicle as having the following features: (1) white; (2) Chevy;

(3) front end damage; (4) a temporary license sticker in the window; and (5) black wheel

38
     S​ ee M ​ emorandum in Opposition to Plaintiff’s Motion for Leave to Amend Complaint
(Second Amended) (DKT. 72.) pg. 7.
39
   ​ ​See S    ​ econd Amended Complaint pgh. 125–34.
40
        ​See M​ emorandum in Opposition to Plaintiff’s Motion for Leave to Amend Complaint
(Second Amended) (DKT. 72.) pg. 7.
41
       ​See​ Exhibit A of Affidavit of Blake G. Hall in Support of Opposition to Plaintiff’s
Motion for Leave to Amend Complaint (Second Amended) (DKT. 72). pg. 3.

CASE NO: 1:18-cv-00156-DAK-CMR – PLAINTIFF’S REPLY TO ONEIDA COUNTY
DEFENDANTS’ MEMORANDUM IN OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO
AMEND COMPLAINT (SECOND AMENDED) (DKT. 72.)
             9 of 17
 Case 1:18-cv-00156-DAK-CMR Document 80 Filed 12/26/19 Page 10 of 19



rims and no hubcaps.42 Accordingly, though the affidavit does concede that Mr.

McFarlin’s vehicle was a Chevy instead of a Toyota, it claims that it matches four of the

other six characteristics of the suspect’s car.

            If omitted, incorrect, or misleading information is added or corrected, the affidavit

would have stated that Mr. McFarlin’s vehicle was: (1) White; (2) Chevy; (3) had black

spoke wheels, ​but was not missing hubcaps​; (4) two door, ​not four door;​ (5) A dealer

plate and no temporary license sticker in the window, instead of missing plates;​ (6) and

though his vehicle had front end damage, the Oneida Defendants found evidence to

support Plaintiff’s alibi that the damage was sustained on the freeway between Malad and

Box Elder County. Therefore, had the Oneida County Defendants not acted with blatant

disregard for the truth, the affidavit would have shown that Mr. McFarlin’s vehicle

matched only one of the six features of the suspect’s vehicle as illustrated in exhibit A.

            Furthermore, the Oneida County defendants failed to mention in the affidavit that

they had already searched Mr. McFarlin’s vehicle and had found no evidence of the

crime. Had these omissions and misstatements been added and corrected, Defendants

would have been asserting probable cause to search a vehicle that was the same color as

the vehicle used in a robbery. However, they would have had to acknowledge that it was

different from the suspect’s vehicle in several other key features, and that it had already

been searched and no evidence had been found. Clearly, this would not be enough to

establish probable cause. In fact, Doug Williams admitted that he suspected that the

circumstances had led him to believe that Plaintiff was not the bank robber the night he

42
     ​Id. a​ t pg. 4.

CASE NO: 1:18-cv-00156-DAK-CMR – PLAINTIFF’S REPLY TO ONEIDA COUNTY
DEFENDANTS’ MEMORANDUM IN OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO
AMEND COMPLAINT (SECOND AMENDED) (DKT. 72.)
             10 of 17
     Case 1:18-cv-00156-DAK-CMR Document 80 Filed 12/26/19 Page 11 of 19



was arrested.43 Therefore, all of these omissions and false statements are material and

constitute a violation of the Defendant’s constitutional rights.

             The Oneida County Defendants also argue that because Mr. McFarlin consented

to a search, he has waived any claim of a constitutional violation regarding the affidavit

of probable cause. However, Defendant’s seem to miss the point of Plaintiff’s claim. The

fact that Mr. McFarlin consented to the search of his vehicle at the time he was arrested,

does not grant Defendants the right to falsify an affidavit of probable cause to later obtain

an unnecessary and improper search warrant. Especially when doing so prolonged Mr.

McFarlin’s time in jail for several hours.

             An affiant violates the Fourth Amendment when he “knowingly and intentionally,

or with reckless disregard for the truth” provides false statements in an affidavit for

probable cause in support of a warrant application.44 Plaintiff’s Counsel could find no

authority to support the argument that when a criminal suspect offers his consent for

officers to search his vehicle at the time of his arrest, he has thus consented to allow law

enforcement to later commit perjury in an affidavit of probable cause. Furthermore, it is

well known that “the ultimate touchstone of the Fourth Amendment is ‘reasonableness.’”
45



             In this case, it was unreasonable for Defendants to arrest Plaintiff for the robbery

in Malad. It was even more unreasonable for Defendants to delay his release, by



43
     ​See​
        Deposition of Doug Williams pg. 118.
44
   ​Franks v. Delaware,​ 438 U.S. 154, 155 (1978).
45
    ​United States v. McHugh,​ 639 F.3d 1250, 1260 (10th Cir. 2011) quoting ​Brigham City
v. Stuart,​ 547 U.S. 398, 403 (2006).

CASE NO: 1:18-cv-00156-DAK-CMR – PLAINTIFF’S REPLY TO ONEIDA COUNTY
DEFENDANTS’ MEMORANDUM IN OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO
AMEND COMPLAINT (SECOND AMENDED) (DKT. 72.)
             11 of 17
     Case 1:18-cv-00156-DAK-CMR Document 80 Filed 12/26/19 Page 12 of 19



providing a false and misleading affidavit so that they could search his vehicle. Not only

did Defendants have permission to search his vehicle at the time of the arrest, but they

had already searched the vehicle and found nothing. Prior to applying for the search

warrant, Defendants had all the same evidence they had at the time they released

Plaintiff. How then is it reasonable to delay that release so that they could provide false

information to a court; to obtain an unnecessary warrant; to search a vehicle they already

knew did not contain any evidence? The fact that Mr. McFarlin consented to the search of

his vehicle, does not provide Defendants with the go ahead to violate his Fourth

Amendment rights with such unreasonable behavior.

         Finally, the Oneida County Defendants claim that Lieutenant Sherman did not

violate any clearly established right, and therefore she is entitled to qualified immunity.46

This is the same argument that the defendant in ​Stewart v. Donges made almost thirty

years ago.47 In that case, the Tenth Circuit held that making a material omission in the

affidavit for probable cause is a violation of a criminal suspect’s “clearly established

rights.”48 Because, Lieutenant Sherman, and the other Oneida County Defendants,

violated a clearly established right by intentionally or recklessly disregarding the truth in

the affidavit of probable cause, they are not entitled to qualified immunity. 49




46
   ​See M    ​ emorandum in Opposition to Plaintiff’s Motion for Leave to Amend Complaint
pg 10.
47
    ​See Stewart​, 915 F.2d at 581.
48
     ​Id. a​ t 581–83.
49
      ​Id. a​ t 581.

CASE NO: 1:18-cv-00156-DAK-CMR – PLAINTIFF’S REPLY TO ONEIDA COUNTY
DEFENDANTS’ MEMORANDUM IN OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO
AMEND COMPLAINT (SECOND AMENDED) (DKT. 72.)
             12 of 17
 Case 1:18-cv-00156-DAK-CMR Document 80 Filed 12/26/19 Page 13 of 19



      DATED this 26th day of July, 2019.

                                  MAY, RAMMELL & WELLS, CHTD.
                                  Attorneys for Plaintiffs


                                  ​/s/ Bron Rammell
                                  BRON RAMMELL




CASE NO: 1:18-cv-00156-DAK-CMR – PLAINTIFF’S REPLY TO ONEIDA COUNTY
DEFENDANTS’ MEMORANDUM IN OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO
AMEND COMPLAINT (SECOND AMENDED) (DKT. 72.)
             13 of 17
 Case 1:18-cv-00156-DAK-CMR Document 80 Filed 12/26/19 Page 14 of 19




                            CERTIFICATE OF SERVICE

       I certify that on this date a copy of the foregoing Plaintiff’s Reply to Oneida
County’s Memorandum in Opposition to Plaintiffs’ Motion for Leave to Amend
Complaint ​was served on the following named person(s) at the address(s) shown and in
the manner indicated:


     BLAKE G. HALL, ESQ.                                ☐   U.S. Mail
     SAM L. ANGELL, ESQ.                                ☐   Facsimile:
     HALL ANGELL & ASSOCIATES, LLP                      ☐   Hand Delivered
     1075 S Utah Avenue, Suite 150                      ☒   Email
     Idaho Falls, Idaho 83402                           ☒   CM/ECF
     bgh@hasattorneys.com
     sla@hasattorneys.com

     Stephen F. Noel, Esq.                              ☐ U.S. Mail
     SMITH KNOWLES PC                                   ☐ Facsimile:
     2225 Washington Blvd, Ste 200                      ☐ Hand Delivered
     Ogden, UT 84401                                    ☒ Email
     Email: snoel@smithknowles.com                      ☒ CM/ECF


DATED this 26th day of December, 2019.



                                   By: ​/s/ Bron Rammell
                                        May, Rammell & Wells, Chartered




CASE NO: 1:18-cv-00156-DAK-CMR – PLAINTIFF’S REPLY TO ONEIDA COUNTY
DEFENDANTS’ MEMORANDUM IN OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO
AMEND COMPLAINT (SECOND AMENDED) (DKT. 72.)
             14 of 17
 Case 1:18-cv-00156-DAK-CMR Document 80 Filed 12/26/19 Page 15 of 19



        CERTIFICATE OF COMPLIANCE WITH THE WORD-COUNT LIMIT

        I certify that Plaintiff’s Reply to Oneida County Defendants’ Objection to Motion
for Leave to Amend Complaint complies with the word-count limit of 2,500 words as
established by local rule DUCivR 7-1(a)(3). The final word count of Plaintiffs’ Response
is 2,475.

DATED this 26th day of December, 2019.



                                     By: ​ ​/s/ Andrew Hart
                                          May, Rammell & Wells, Chartered




CASE NO: 1:18-cv-00156-DAK-CMR – PLAINTIFF’S REPLY TO ONEIDA COUNTY
DEFENDANTS’ MEMORANDUM IN OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO
AMEND COMPLAINT (SECOND AMENDED) (DKT. 72.)
             15 of 17
 Case 1:18-cv-00156-DAK-CMR Document 80 Filed 12/26/19 Page 16 of 19




                                        Exhibit A


Described features of the      How Mr. McFarlin’s           How Mr. McFarlin’s
suspect’s vehicle              vehicle was described        vehicle actually is

White                          White                        White

Black wheels with no           Black wheel rims with no     Black spoke wheels, not
hubcaps                        hubcaps                      designed to have hubcaps.

No license plate, but with a   A temporary license sticker Temporary license plate,
temporary license sticker      (​did not mention the license no temporary license
                               plate)​                       sticker

Extensive front end            Extensive front end          Front end damage obtained
damage (at the time of the     damage (at the time of the   between Malad and Box
robber)                        robbery)                     Elder County after the
                                                            robbery occurred.

Toyota                         Chevy                        Chevy

Four door                      not mentioned                Two Door

Could see suspect was          Did not mention t​ he        Tinted windows to the
alone in the vehicle as he     Heavily tinted windows       point that Steve Berry
fled the scene                 that would not allow         could not see who was in
                               someone to see in.           the Camaro.



Features matching the          4 of 7                       1 of 7
suspect’s vehicle




CASE NO: 1:18-cv-00156-DAK-CMR – PLAINTIFF’S REPLY TO ONEIDA COUNTY
DEFENDANTS’ MEMORANDUM IN OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO
AMEND COMPLAINT (SECOND AMENDED) (DKT. 72.)
             16 of 17
Case 1:18-cv-00156-DAK-CMR Document 80 Filed 12/26/19 Page 17 of 19
Case 1:18-cv-00156-DAK-CMR Document 80 Filed 12/26/19 Page 18 of 19
Case 1:18-cv-00156-DAK-CMR Document 80 Filed 12/26/19 Page 19 of 19
